Exhibit 10.3 Morgan Stanley & Co. LLC 1585 Broadway, 5th Floor New York, NY 10036 DATE: December 4, 2015 TO: Inphi Corporation 2953 Bunker Hill Lane, Suite 300 Santa Clara, California 95054 ATTENTION: Chief Financial Officer TELEPHONE: (408) 217-7308 FACSIMILE: (408) 217-7351 FROM: Morgan Stanley & Co. LLC TELEPHONE: (212) 761-4000 SUBJECT: Additional Call Option Transaction The purpose of this letter agreement (this “ Confirmation ”) is to confirm the terms and conditions of the call option transaction entered into between Morgan Stanley & Co. LLC (“ Dealer ”) and Inphi Corporation (“ Counterparty ”) as of the Trade Date specified below (the “ Transaction ”). This letter agreement constitutes a “Confirmation” as referred to in the ISDA Master Agreement specified below. This Confirmation shall replace any previous agreements and serve as the final documentation for the Transaction. The definitions and provisions contained in the 2quity Derivatives Definitions (the “ Equity Definitions ”), as published by the International Swaps and Derivatives Association, Inc. (“
